                   Case 3:20-mj-00113        Document 1     Filed 05/14/20    Page 1 of 4
                                                                                      3:20-mj-00113
                          Query    Reports      Utilities   Help    Log Out

                                                                                                    PROBT

                                      U.S. District Court
        United States District Court for the Western District of Washington (Tacoma)
                CRIMINAL DOCKET FOR CASE #: 3:18-cr-05091-BHS-1


Case title: USA v. Bradford                                        Date Filed: 03/06/2018
Other court case number: 0976 2:16CR00294-1 District of Idaho      Date Terminated: 03/06/2018


Assigned to: Judge Benjamin H. Settle

Defendant (1)
Alex Vaughn Bradford                               represented by John Robert Carpenter
TERMINATED: 03/06/2018                                            FEDERAL PUBLIC DEFENDER'S
                                                                  OFFICE (TAC)
                                                                  1331 BROADWAY
                                                                  STE 400
                                                                  TACOMA, WA 98402
                                                                  253-593-6710
                                                                  Fax: 253-593-6714
                                                                  Email: john_carpenter@fd.org
                                                                  LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED
                                                                  Designation: Public Defender or
                                                                  Community Defender Appointment

Pending Counts                                                     Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                                  Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                         Disposition
21:844(a): POSESSION OF A
CONTROLLED SUBSTANCE
                 Case 3:20-mj-00113     Document 1      Filed 05/14/20    Page 2 of 4

Plaintiff
USA                                             represented by David Reese Jennings
                                                               US ATTORNEY'S OFFICE (SEA)
                                                               700 STEWART ST
                                                               STE 5220
                                                               SEATTLE, WA 98101-1271
                                                               253-428-3800
                                                               Fax: 253-428-3826
                                                               Email: David.R.Jennings@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Assistant US Attorney


Date Filed   #    Docket Text
03/06/2018    1 ORDER GRANTING TRANSFER OF PROBATION JURISDICTION as to Alex Vaughn
                Bradford by Judge Benjamin H. Settle. Probation Jurisdiction is transferred from the
                District of Idaho Case # 0976 2:16CR00294-1. (cc: USPO, Fin.) (SP) (Entered:
                03/06/2018)
03/06/2018    2 Probation Documents Transferred from the District of Idaho as to defendant Alex Vaughn
                Bradford: Indictment, Amended Superseding Information and Judgment. (Attachments: #
                1 Amended Superseding Information, # 2 Judgment)(SP) (Entered: 03/06/2018)
04/17/2018    3 ORDER/PETITION FOR SUMMONS FOR OFFENDER UNDER SUPERVISION (12C)
                as to Alex Vaughn Bradford by Judge Benjamin H. Settle. (cc: USPO, CJA, USMO)

                  Initial Appearance on Revocation Proceedings set for 5/14/2018 at 02:00 PM in
                  Courtroom E before Judge Benjamin H. Settle. (SP) (Entered: 04/19/2018)
04/19/2018    6 ORDER APPOINTING FEDERAL PUBLIC DEFENDER John Robert Carpenter for
                Alex Vaughn Bradford for violation proceedings, per CJA. Approved by Judge Benjamin
                H. Settle. (No.pdf image attached) (MGC) (Entered: 04/20/2018)
05/01/2018    7 NOTICE OF ATTORNEY APPEARANCE David Reese Jennings appearing for USA.
                (Jennings, David) (Entered: 05/01/2018)
05/14/2018    8 Minute Entry for INITIAL APPEARANCE RE REVOCATION OF SUPERVISED
                RELEASE as to Alex Vaughn Bradford held on 5/14/2018 before Judge Benjamin H.
                Settle - CRD: Gretchen Craft; AUSA: David Jennings; Def Cnsl: John Carpenter; USPO:
                Sarah Cavendish for Don Moon; Court Reporter: Barry Fanning; Time of Hearing: 2:00;
                Courtroom: E; Defendant is advised of/denies violation allegations 1-4. Evidentiary
                Hearing on Revocation of Supervised Release set for 7/9/2018 at 11:30 AM in Courtroom
                E before Judge Benjamin H. Settle. (MGC) (Entered: 05/14/2018)
07/06/2018   14 MEMORANDUM in Support of Continuation of Existing 3-Year Probationary Sentence
                by Alex Vaughn Bradford (Attachments: # 1 Exhibit A-B)(Carpenter, John) (Entered:
                07/06/2018)
07/09/2018   15 ORDER to Quash Arrest Warrant as to Alex Vaughn Bradford. Signed by Judge Benjamin
                H. Settle. (cc: USMO) (MGC) (Entered: 07/09/2018)
07/09/2018   16 Minute Entry for REVOCATION PROCEEDINGS as to Alex Vaughn Bradford held on
                7/9/2018 before Judge Benjamin H. Settle - CRD: Gretchen Craft; AUSA: David
                Jennings; Def Cnsl: John Carpenter; USPO: Don Moon; Court Reporter: Barry Fanning;
                Time of Hearing: 11:30; Courtroom: E; Defendant is advised of/admits violation
                Case 3:20-mj-00113       Document 1     Filed 05/14/20     Page 3 of 4

                 allegations 1-6. Court finds Defendant knowingly, intelligently and voluntarily admitted
                 the violations and finds Defendant committed the violations. Court imposes GPS as an
                 additional condition of probation pending disposition and grants the government's motion
                 to quash the arrest warrant issued on 6/26/2018. Disposition Hearing set for 9/10/2018 at
                 9:30 AM in Courtroom E before Judge Benjamin H. Settle. (MGC) (Entered: 07/09/2018)
07/09/2018   17 ORDER MODIFYING PROBATION to add Global Positioning Monitoring as to Alex
                Vaughn Bradford. Signed by Judge Benjamin H. Settle. (cc: USPO) (MGC) (Entered:
                07/09/2018)
09/04/2018   20 ORDER/SUPPLEMENTAL PETITION FOR OFFENDER UNDER SUPERVISION
                (12C) re 19 Supplemental Violation Memorandum as to Alex Vaughn Bradford. Signed by
                Judge Benjamin H. Settle. (cc: USPO, CJA) (MGC) (Entered: 09/04/2018)
09/10/2018   21 Minute Entry for INITIAL APPEARANCE RE REVOCATION OF SUPERVISED
                RELEASE as to Alex Vaughn Bradford held on 9/10/2018 before Judge Benjamin H.
                Settle - CRD: Gretchen Craft; AUSA: David Jennings; Def Cnsl: John Carpenter; USPO:
                Sara Cavendish for Don Moon; Court Reporter: Angela Nicolavo; Time of Hearing: 9:30;
                Courtroom: E; Defendant is advised of/admits violation allegations 7, 8 & 9; Court finds
                Defendant knowingly, intelligently and voluntarily admitted the violations and finds
                Defendant committed the violations. Court accepts the recommendation of the parties to
                continue disposition on all violations to allow time for Ms. Bradford to complete
                treatment. Disposition Hearing re Revocation of Supervised Release set for 12/10/2018 at
                2:30 PM in Courtroom E before Judge Benjamin H. Settle. (MGC) (Entered: 09/10/2018)
12/10/2018   24 ORDER to Quash Arrest Warrant as to Alex Vaughn Bradford by Judge Benjamin H.
                Settle.(cc: USMO) (MGC) (Entered: 12/10/2018)
12/10/2018   25 Minute Entry for REVOCATION OF SUPERVISED RELEASE HEARING as to Alex
                Vaughn Bradford held on 12/10/2018 before Judge Benjamin H. Settle - CRD: Gretchen
                Craft; AUSA: Andy Colasurdo for David Jennings; Def Cnsl: John Carpenter; USPO:
                Don Moon; Court Reporter: Barry Fanning; Time of Hearing: 2:30; Courtroom: C; Court
                quashes the arrest warrant issued on 10/5/2018; Court denies the request of the USPO to
                remand Ms. Bradford. Court hears from counsel, advises Ms. Bradford of violation
                allegations 10-12, admonishes Ms. Bradford to abide by the conditions of supervision and
                sets this matter for a Supervised Release Revocation Status Hearing, as stated on the
                record, on 12/19/2018 at 9:00 for a AM in Courtroom E before Judge Benjamin H. Settle.
                (MGC) (Entered: 12/10/2018)
12/27/2018   27 NOTICE OF RESCHEDULED HEARING as to Alex Vaughn Bradford: Supervised
                Release Revocation Status Hearing is set for 1/9/2019 at 3:00 PM in Courtroom E before
                Judge Benjamin H. Settle. (cc: USPO, PTS, USMO) (MGC) (Entered: 12/27/2018)
01/09/2019   29 JUDGMENT ON REVOCATION OF PROBATION as to Alex Vaughn Bradford by Judge
                Benjamin H. Settle. (cc: USPO, FLU, Fin., USMO, Sea Tac Det) (MGC) (Entered:
                01/09/2019)
01/09/2019   30 Minute Entry for FINAL PROBATION REVOCATION HEARING as to Alex Vaughn
                Bradford held on 1/9/2019 before Judge Benjamin H. Settle - CRD: Gretchen Craft;
                AUSA: David Jennings; Def Cnsl: John Carpenter; USPO: Don Moon; Court Reporter:
                Barry Fanning; Time of Hearing: 3:15; Courtroom: E; Defendant is advised of/admits
                violation allegations 10-12, having previously admitted 1-9. Court finds Defendant
                knowingly, intelligently and voluntarily admitted the violations and finds Defendant
                committed the violations. Defendant expresses willingness to participate in dual diagnosis
                treatment and the USPO will look into the same. Court hears recommendations of counsel
                and imposes disposition: 30 days imprisonment; 12 months supervised release with
                mandatory, standard & special conditions. Defendant is granted permission to self report to
Case 3:20-mj-00113    Document 1     Filed 05/14/20   Page 4 of 4

 FDC SeaTac on 1/10/2019 before 2:00 p.m. Judgment signed. (MGC) (Entered:
 01/09/2019)
